COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Clements
Argued at Chesapeake, Virginia


REGINA BOSSONG BUTLER
                                           MEMORANDUM OPINION* BY
v.   Record No. 0282-01-1               JUDGE JEAN HARRISON CLEMENTS
                                              NOVEMBER 27, 2001
CITY OF VIRGINIA BEACH


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Robert J. Macbeth, Jr. (Rutter, Walsh,
            Mills & Rutter, L.L.P., on brief), for
            appellant.

            Teresa N. McCrimmon, Assistant City Attorney
            (Leslie L. Lilley, City Attorney, on brief),
            for appellee.


     Regina Bossong Butler (claimant) appeals the decision of

the Workers' Compensation Commission (commission) denying her

claim for permanent total disability benefits.       She contends the

commission erred in ruling that she failed to prove she was

unable to use her legs in any substantial degree in gainful

employment.    Finding no error, we affirm the commission's

decision.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
value, this opinion recites only those facts and incidents of the

proceedings as necessary to the parties' understanding of the

disposition of this appeal.

     In reviewing the commission's decision, we view the evidence

in the light most favorable to the party prevailing before the

commission.    See Allen & Rocks, Inc. v. Briggs, 28 Va. App. 662,

672, 508 S.E.2d 335, 340 (1998).    The commission's factual

findings are conclusive and binding on appeal if supported by

credible evidence in the record.     Southern Iron Works, Inc. v.

Wallace, 16 Va. App. 131, 134, 428 S.E.2d 32, 34 (1993).       "In

determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."    Wagner Enters. v. Brooks, 12 Va. App. 890, 894,

407 S.E.2d 32, 35 (1991).     Therefore, unless we determine, as a

matter of law, that claimant proved by a preponderance of the

evidence that she was totally and permanently disabled as a

result of her work-related injury, the commission's contrary

decision is binding and conclusive.      See Owens v. Virginia Dept.

of Transp., 30 Va. App. 85, 87, 515 S.E.2d 348, 349 (1999).

     To receive permanent total disability benefits based on the

loss of use of her legs, claimant had to prove that she was unable

to use her legs "in any substantial degree in any gainful

employment."    Virginia Oak Flooring Co. v. Chrisley, 195 Va.

                                 - 2 -
850, 857, 80 S.E.2d 537, 541 (1954).   In denying claimant's

application for an award of total and permanent disability

benefits, the commission found as follows:

               We believe that the claimant did not
          show that she was unable to use her legs "in
          any substantial degree in any gainful
          employment." The evidence clearly showed
          that the claimant suffered residual
          disability from the February 2, 1988,
          accident. As for the extent of her
          disability, Dr. Mein opined that the
          claimant no longer suffered from [reflex
          sympathetic dystrophy (RSD)], and believed
          that she was not totally disabled, but
          should undergo a functional capacity
          evaluation to determine her work capacity.
          The claimant's treating physician,
          Dr. Shall, agreed that the claimant's RSD
          was no longer "active," but was unable to
          opine "whether she has some ability to be
          gainfully employed," and recommended a
          functional capacity evaluation.
          Dr. Abbott's 1991 impairment rating
          notwithstanding, the 1994 functional
          capacity evaluation indicated that the
          claimant possessed the ability to use her
          legs in a light-duty capacity.

     Addressing claimant's argument that her psychological

problems contributed to her inability to work, the commission

further found as follows:

               While clearly relevant in determining
          the extent of her disability, the evidence
          of the claimant's psychiatric problems did
          not indicate that the claimant was unable to
          be gainfully employed in any substantial
          degree as a result of the loss of use of her
          legs. Dr. Daniel Fisher, M.D., the
          claimant's treating psychotherapist, has
          consistently described the claimant's
          emotional problems as "intermittent feelings
          of depression." On March 6, 2000,
                              - 3 -
          Dr. Fisher noted that the claimant
          "describes intermittent feelings of
          depression but denies any death wishes   or
          suicidal ideation. . . . The evidence    did
          not show an opinion by Dr. Fisher that   the
          claimant's emotional problems resulted   in
          her being unable to perform gainful
          employment.

     As fact finder, the commission was entitled to weigh the

medical evidence and to accept the opinions of Dr. Mein and

Dr. Fisher.   Those opinions, along with the 1994 functional

capacity evaluation referenced by the commission, constitute

credible evidence to support the commission's findings.

Furthermore, we find no persuasive medical evidence in the record

of claimant's permanent incapacity to work.   Thus, we cannot

determine, as a matter of law, that claimant carried her burden of

proving by a preponderance of the evidence that she was unable to

use her legs in any substantial degree in gainful employment.

     Accordingly, we affirm the commission's decision.

                                                          Affirmed.




                               - 4 -